Exhibit 10.1 CREDIT AND SECURITY AGREEMENT BY AND AMONG MISCOR GROUP, LTD. MAGNETECH INDUSTRIAL SERVICES, INC. MARTELL ELECTRIC, LLC HK ENGINE COMPONENTS, LLC MAGNETECH POWER SERVICES, LLC IDEAL CONSOLIDATED, INC. 3-D SERVICE, LTD. AMERICAN MOTIVE POWER, INC. AND WELLS FARGO BANK, NATIONAL ASSOCIATION Acting through its Wells Fargo Business Credit operating division January 14, 2008 CREDIT AND SECURITY AGREEMENT Dated January 14, 2008 MISCOR GROUP, LTD., an Indiana corporation (“MISCOR”), MAGNETECH INDUSTRIAL SERVICES, INC., an Indiana corporation (“MIS”), MARTELL ELECTRIC,LLC, an Indiana limited liability company (“Martell”), HK ENGINE COMPONENTS, LLC, an Indiana limited liability company (“HK”), MAGNETECH POWER SERVICES, LLC, an Indiana limited liability company (“MPS”), IDEAL CONSOLIDATED, INC., an Indiana corporation (“Ideal”), 3-D SERVICE, LTD., an Ohio limited liability company (“3D”), and AMERICAN MOTIVE POWER, INC., a Nevada corporation (“AMP” and together with MISCOR, MIS, Martell, HK, MPS, Ideal and 3D, the “Borrowers” and each a “Borrower”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (as more fully defined in Article I herein, the “Lender”) acting through its Wells Fargo Business Credit operating division, hereby agree as follows: ARTICLE I DEFINITIONS Section 1.1 Definitions.Except as otherwise expressly provided in this Agreement, the following terms shall have the meanings given them in this Section: “Accounts” shall have the meaning given it under the UCC. “Accounts Advance Rate” means up to eighty five percent (85%), or such lesser rate as the Lender in its sole discretion may deem appropriate from time to time. “Advance” means a Revolving Advance or the Real Estate Advance. “Affiliate” or “Affiliates” means any Person controlled by, controlling or under common control with the Borrowers, including any Subsidiary of any Borrower.For purposes of this definition, “control,” when used with respect to any specified Person, means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise. “Aggregate Face Amount” means the aggregate amount that may then be drawn under each outstanding Letter of Credit, assuming compliance with all conditions for drawing. “Agreement” means this Credit and Security Agreement. “Availability” means the amount, if any, by which the Borrowing Base exceeds the sum of (i)the outstanding principal balance of the Revolving Note and (ii) the L/C Amount. “Book Net Worth” means the aggregate of the Stockholders’ equity in the Borrowers, determined on a consolidated basis in accordance with GAAP. “Borrowing Base” means at any time the lesser of: (a) The Maximum Line Amount; or (b) Subject to change from time to time in the Lender’s sole discretion, the sum of: (i) The lesser of (A) the sum of (1) the product of the Accounts Advance Rate times Eligible Accounts of each of MIS, HK, MPS, 3D and, upon its acceptance by the Lender as an Eligible Borrower, AMP, plus (2) the lesser of (x) the product of the Special Accounts Advance Rate times Eligible Accounts of each of Martell and Ideal, or (y) $2,000,000, or (B)$13,750,000, less (ii) The Borrowing Base Reserve, less (iii) The Personal Property Tax Reserve, less (iv) The Real Estate Tax Reserve, less (v) Indebtedness that any Borrower owes to the Lender that has not yet been advanced on the Revolving Note, including, without limitation, the L/C Amount, and the dollar amount that the Lender in its reasonable discretion then determines to be a reasonable determination of each Borrower’s credit exposure with respect to any swap, derivative, foreign exchange, hedge, deposit, treasury management or other similar transaction or arrangement offered to any Borrower by Lender that is not described in Article II of this Agreement. “Borrowing Base Reserve” means, as of any date of determination, such amounts (expressed as either a specified amount or as a percentage of a specified category or item) as the Lender may from time to time establish and adjust in reducing Availability (a) to reflect events, conditions, contingencies or risks which, as determined by the Lender, do or may affect (i) the Collateral or its value, (ii) the assets, business or prospects of each Borrower, or (iii) the security interests and other rights of the Lender in the Collateral (including the enforceability, perfection and priority thereof), or (b) to reflect the Lender’s judgment that any collateral report or financial information furnished by or on behalf of any Borrower to the Lender is or may have been incomplete, inaccurate or misleading in any material respect, or (c) in respect of any state of facts that the Lender determines constitutes a Default or an Event of Default “Business Day” means day on which the Federal Reserve Bank of New York is open for business, and such day relates to a LIBOR Advance a day on which dealings are carried on in the London Interbank Eurodollar market. “Capital Expenditures” means for a period, any expenditure of money during such period for the lease, purchase or other acquisition of any capital asset, whether payable currently or in the future. “Change of Control” means the occurrence of any of the following events: - 2 - (a) With regard to MISCOR, any Person or “group” (as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) other than John Martell and Tontine Capital Partners LP and/or its affiliates is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a Person will be deemed to have “beneficial ownership” of all securities that such Person has the right to acquire, whether such right is exercisable immediately or only after the passage of time), directly or indirectly, of more than forty nine percent (49%) of the voting power of all classes of Owners of MISCOR. (b) With regard to the Borrowers other than MISCOR, any such Borrower is no longer a wholly owned Subsidiary of MISCOR. (c) Rich Tamborski or a replacement selected by Tontine Partners and acceptable to the Lender in its sole discretion shall cease to actively manage the Borrowers’ day-to-day business activities. “Collateral” means all of each Borrower’s Accounts, chattel paper and electronic chattel paper, deposit accounts, documents, Equipment, General Intangibles, goods, instruments, Inventory, Investment Property, letter-of-credit rights, letters of credit, all sums on deposit in any Collateral Account, and any items in any Lockbox; together with (i)all substitutions and replacements for and products of any of the foregoing; (ii)in the case of all goods, all accessions; (iii)all accessories, attachments, parts, equipment and repairs now or hereafter attached or affixed to or used in connection with any goods; (iv)all warehouse receipts, bills of lading and other documents of title now or hereafter covering such goods; (v)all collateral subject to the Lien of any Security Document; (vi)any money, or other assets of any Borrower that now or hereafter come into the possession, custody, or control of the Lender; (vii)all sums on deposit in the Special Account; (viii)proceeds of any and all of the foregoing; (ix) books and records of each Borrower, including all mail or electronic mail addressed to any Borrower; and (x) all of the foregoing, whether now owned or existing or hereafter acquired or arising or in which any Borrower now has or hereafter acquires any rights. “Collateral Account” means the “Lender Account” as defined in each Wholesale Lockbox and Collection Account Agreement. “Collateral Pledge Agreement” means the Collateral Pledge Agreement by MISCOR in favor of the Lender pursuant to which MISCOR has pledged to the Lender its ownership interest in each of the other Borrowers. “Commitment” means the Lender’s commitment to make Advances to, and to issue Letters of Credit for the account of, the Borrowers. “Constituent Documents” means with respect to any Person, as applicable, such Person’s certificate of incorporation, articles of incorporation, by-laws, certificate of formation, articles of organization, limited liability company agreement, management agreement, operating agreement, shareholder agreement, partnership agreement or similar document or agreement governing such Person’s existence, organization or management or concerning disposition of ownership interests of such Person or voting rights among such Person’s owners. - 3 - “Credit Facility” means the credit facility under which Revolving Advances and Letters of Credit may be made available to the Borrowers by the Lender under Article II. “Current Maturities of Long Term Debt” means as of a given date, the amount of the Borrower’s long-term debt (other than Revolving Advances) and capitalized leases which became due during the fiscal year-to-date period ending on the designated date. “Cut-off Time” means 11:00 a.m. Central Time. “Debt Service Coverage Ratio” means (i) the sum of (A) Net Income (Loss), and (B) depreciation and amortization to the extent the same has reduced such Net Income (Loss), dividedby (ii) the sum of (A) Current Maturities of Long Term Debt, and (B) Unfinanced Capital Expenditures. “Default” means an event that, with giving of notice or passage of time or both, would constitute an Event of Default. “Default Period” means any period of time beginning on the day a Default or Event of Default occurs and ending on the date identified by the Lender in writing as the date that such Default or Event of Default has been cured or waived. “Default Rate” means an annual interest rate in effect during a Default Period or following the Termination Date, which interest rate shall be equal to three percent (3%) over the applicable Floating Rate, as such rate may change from time to time. “Director” means a director if the Borrower is a corporation, a governor or manager if the Borrower is a limited liability company, or a general partner if the Borrower is a partnership. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any trade or business (whether or not incorporated) that is a member of a group which includes any Borrower and which is treated as a single employer under Section 414 of the IRC. “Eligible Accounts” means, as to each Eligible Borrower, all unpaid Accounts of such Borrower arising from the sale or lease of goods or the performance of services, net of any credits, but excluding any such Accounts having any of the following characteristics: (i) That portion of Accounts unpaid one hundred twenty (120) days or more after the invoice date; (ii) That portion of Accounts related to goods or services with respect to which such Borrower has received notice of a claim or dispute, which are subject to a claim of offset or a contra account, or which reflect a reasonable reserve for warranty claims or returns; - 4 - (iii) That portion of Accounts not yet earned by the final delivery of goods by such Borrower to the account debtor, or that portion of Accounts not yet earned by the final rendition of services by such Borrower to the account debtor, unless such Accounts constitute progress billings of Martell or Ideal; (iv) Accounts constituting (i) proceeds of copyrightable material unless such copyrightable material shall have been registered with the United States Copyright Office, or (ii) proceeds of patentable inventions unless such patentable inventions have been registered with the United States Patent and Trademark Office; (v) Accounts owed by any unit of government, whether foreign or domestic (except that there shall be included in Eligible Accounts that portion of Accounts owed by such units of government for which such Borrower has provided evidence satisfactory to the Lender that (A)the Lender has a first priority perfected security interest and (B)such Accounts may be enforced by the Lender directly against such unit of government under all applicable laws); (vi)Accounts denominated in any currency other than United States dollars. (vii) Accounts owed by an account debtor located outside the United States or Canada which are not (A)backed by a bank letter of credit naming the Lender as beneficiary or assigned to the Lender, in the Lender’s possession or control, and with respect to which a control agreement concerning the letter-of-credit rights is in effect, and acceptable to the Lender in all respects, in its sole discretion, or (B)covered by a foreign receivables insurance policy acceptable to the Lender in its sole discretion; (viii) Accounts owed by an account debtor that is insolvent, the subject of bankruptcy proceedings or has gone out of business; (ix) Accounts owed by an Owner, Subsidiary, Affiliate, Officer or employee of such Borrower; (x) Accounts not subject to a duly perfected security interest in the Lender’s favor or which are subject to any Lien in favor of any Person other than the Lender; (xi) That portion of Accounts that has been restructured, extended, amended or modified; (xii) That portion of Accounts that constitutes advertising, finance charges, service charges or sales or excise taxes; (xiii) Accounts owed by an account debtor, regardless of whether otherwise eligible, to the extent that the aggregate balance of such Accounts exceeds fifteen percent (15%) of the aggregate amount of all Accounts of such Borrower; (xiv) Accounts owed by an account debtor, regardless of whether otherwise eligible, if thirty five percent (35%) or more of the total amount of Accounts due from such debtor is ineligible under clauses(i), (ii), or (x) above; and - 5 - (xv) Accounts, or portions thereof, otherwise deemed ineligible by the Lender in its sole discretion. “Eligible Borrower” means each Borrower from time to time a party to this Agreement and which the Lender has approved as an “Eligible Borrower” following completion of a satisfactory pre-loan audit conducted by the Lender, receipt by the Lender of a Customer Identification Information Form and such other forms and verifications as the Lender may need to comply with the U.S.A. Patriot Act and receipt by the Lender of such agreements, instruments and certifications as the Lender requires for such Borrower and which are substantially the same as such items or deliveries the Lender normally requires from a Borrower prior to the making of an initial advance, all as generally set forth in Section 4.1 hereof.Each of the Borrowers party to this Agreement as of the Funding Date, other than AMP, shall be deemed to be an Eligible Borrower. “Environmental Law” means any federal, state, local or other governmental statute, regulation, law or ordinance dealing with the protection of human health and the environment. “Equipment” shall have the meaning given it under the UCC. “Event of Default” is defined in Section 7.1. “Financial Covenants” means the covenants set forth in Section 6.2. “Floating Rate” means an annual interest rate equal to the Prime Rate, which interest rate shall change when and as the Prime Rate changes. “Floating Rate Advance” means an Advance bearing interest at the Floating Rate. “Funding Date” is defined in Section 2.1. “GAAP” means generally accepted accounting principles, applied on a basis consistent with the accounting practices applied in the financial statements described in Section 5.6. “General Intangibles” shall have the meaning given it under the UCC. “Guarantor” means any Person now or in the future who agrees to guaranty the Indebtedness. “Guaranty” means each unconditional continuing guaranty executed by a Guarantor in favor of the Lender (collectively, the “Guaranties”). “Hazardous Substances” means pollutants, contaminants, hazardous substances, hazardous wastes, petroleum and fractions thereof, and all other chemicals, wastes, substances and materials listed in, regulated by or identified in any Environmental Law. “Indebtedness” is used herein in its most comprehensive sense and means any and all advances, debts, obligations and liabilities of the Borrowers to the Lender, heretofore, now or hereafter made, incurred or created, whether voluntary or involuntary and however arising, - 6 - whether due or not due, absolute or contingent, liquidated or unliquidated, determined or undetermined, including under any swap, derivative, foreign exchange, hedge, deposit, treasury management or other similar transaction or arrangement at any time entered into by the Borrowers with the Lender, and whether any Borrower may be liable individually or jointly with others, or whether recovery upon such Indebtedness may be or hereafter becomes unenforceable. “Indemnified Liabilities” is defined in Section 8.6 “Indemnitees” is defined in Section 8.6. “IRC” means the Internal Revenue Code of 1986, as amended from time to time. “Infringement” or “Infringing” when used with respect to Intellectual Property Rights means any infringement or other violation of Intellectual Property Rights. “Intellectual Property Rights” means all actual or prospective rights arising in connection with any intellectual property or other proprietary rights, including all rights arising in connection with copyrights, patents, service marks, trade dress, trade secrets, trademarks, trade names or mask works. “Interest Payment Date” is defined in Section 2.9(a). “Interest Period” means the period that commences on (and includes) the Business Day on which either a LIBOR Advance is made or continued, or on which a Floating Rate Advance is converted to a LIBOR Advance, and ending on (but excluding) the Business Day numerically corresponding to such date that is one, two or three months thereafter as designated by the Borrower, during which period the outstanding principal balance of the LIBOR Advance shall bear interest at the LIBOR Advance Rate; provided, however, that: (a) No Interest Period may be selected for an Advance for a principal amount less than One Million Dollars ($1,000,000), and no more than five (5) different Interest Periods may be outstanding at any one time; (b) If an Interest Period would otherwise end on a day which is not a Business Day, then the Interest Period shall end on the next Business day thereafter, unless that Business Day is the first Business Day of a month, in which case the Interest Period shall end on the last Business Day of the preceding month; (c) No Interest Period may end later than the Maturity Date. “Inventory” shall have the meaning given it under the UCC. “Investment Property” shall have the meaning given it under the UCC. “L/C Amount” means the sum of (i)the Aggregate Face Amount of any outstanding Letters of Credit, plus (ii) the amount of each Obligation of Reimbursement that either remains unreimbursed or has not been paid through a Revolving Advance on the Credit Facility. - 7 - “L/C Application” means an application for the issuance of standby letters of credit pursuant to the terms of a Standby Letter of Credit Agreement in form acceptable to the Lender. “Ledger Balance” means the balance in the Borrowers’ Operating Account at the end of each Business Day after all debits and credits for that Business Day have been posted. “Lender” means Wells Fargo Bank, National Association in its broadest and most comprehensive sense as a legal entity, and is not limited in its meaning to Lender’s Wells Fargo Business Credit operating division, or to any other operating division of Lender. “Letter of Credit” is defined in Section 2.3(a). “LIBOR” means the rate per annum (rounded upward, if necessary, to the nearest whole one eighth of one percent (1/8 %) determined pursuant to the following formula: LIBOR Base LIBOR 100% - LIBOR Reserve Percentage (i) "Base LIBOR" means the rate per annum for United States dollar deposits quoted by the Lender as the Inter-Bank Market Offered Rate, with the understanding that such rate is quoted by the Lender for the purpose of calculating effective rates of interest for loans making reference thereto, on the first day of a Interest Period for delivery of funds on said date for a period of time approximately equal to the number of days in such Interest Period and in an amount approximately equal to the principal amount to which such Interest Period applies. The Borrower understands and agrees that the Lender may base its quotation of the Inter-Bank Market Offered Rate upon such offers or other market indicators of the Inter-Bank Market as the Lender in its discretion deems appropriate including the rate offered for U.S. dollar deposits on the London Inter-Bank Market. (ii) "LIBOR Reserve Percentage" means the reserve percentage prescribed by the Board of Governors of the Federal Reserve System (or any successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the Federal Reserve Board, as amended), adjusted by the Lender for expected changes in such reserve percentage during the applicable Interest Period. “LIBOR Advance” means a Revolving Advance bearing interest at the LIBOR Advance Rate. “LIBOR Advance Rate” means, an annual interest rate equal to the sum of LIBOR plus two and eight tenths (2.8%) percent. “Licensed Intellectual Property” is defined in Section 5.11(c). “Lien” means any security interest, mortgage, deed of trust, pledge, lien, charge, encumbrance, title retention agreement or analogous instrument or device, including the interest of each lessor under any capitalized lease and the interest of any bondsman under any payment - 8 - or performance bond, in, of or on any assets or properties of a Person, whether now owned or subsequently acquired and whether arising by agreement or operation of law. “Loan Documents” means this Agreement, the Revolving Note, the Real Estate Note, each Guaranty, each Subordination Agreement, each L/C Application, each Standby Letter of Credit Agreementand the Security Documents, together with every other agreement, note, document, contract or instrument to which any Borrower now or in the future may be a party and which is required by the Lender. “Loan Year” is defined in Section 2.7(b). “Lockbox” means “Lockbox” as defined in each Wholesale Lockbox and Collection Account Agreement. “Material Adverse Effect” means any of the following: (i) A material adverse effect on the business, operations, results of operations, prospects, assets, liabilities or financial condition of the Borrowers, as a whole; (ii) A material adverse effect on the ability of the Borrowers to perform their obligations under the Loan Documents; (iii) A material adverse effect on the ability of the Lender to enforce the Indebtedness or to realize the intended benefits of the Security Documents, including a material adverse effect on the validity or enforceability of any Loan Document or of any rights against any Guarantor, or on the status, existence, perfection, priority (subject to Permitted Liens) or enforceability of any Lien securing payment or performance of the Indebtedness; or (iv) Any claim against a Borrower or threat of litigation which if determined adversely to such Borrower would cause such Borrower to be liable to pay an amount exceeding Two Hundred Fifty Thousand Dollars ($250,000) or would result in the occurrence of an event described in clauses(i), (ii) and (iii) above. “Maturity Date” is defined in Section 2.11. “Maximum Line Amount” means Thirteen Million Seven Hundred Fifty Thousand Dollars ($13,750,000). “Minimum Interest Charge” has the meaning given in Section 2.7(c). “Mortgage” means that certain Real Estate Mortgage, Security Agreement and Assignment of Leases and Rents by MIS in favor of the Lender. “Multiemployer Plan” means a multiemployer plan (as defined in Section 4001(a)(3) of ERISA) to which any Borrower or any ERISA Affiliate contributes or is obligated to contribute. - 9 - “Net Income (Loss)” means the Borrowers’ aggregate fiscal year-to-date after-taxnet income (loss) from continuing operations, including extraordinary, non-operating or non-cash losses but excluding extraordinary, non-operating or non-cash gains, all as determined on a consolidated basis in accordance with GAAP. “Note” means the Revolving Note or the Real Estate Note, and “Notes” means the Revolving Note and the Real Estate Note. “OFAC” is defined in Section 6.11(c). “Obligation of Reimbursement” means the obligation of a Borrower to reimburse the Lender pursuant to the terms of the Standby Letter of Credit Agreementand any applicable L/C Application. “Officer” means with respect to any Borrower, an officer if such Borrower is a corporation, a manager if such Borrower is a limited liability company, or a partner if such Borrower is a partnership. “Operating Account” means deposit account number 4121656938 maintained by the Borrowers with the Lender, or any other deposit account which the parties agree shall be the Operating Account. “Original Maturity Date” means January 1, 2011. “Overadvance” means the amount, if any, by which the outstanding principal balance of the Revolving Note, plus the L/C Amount, is in excess of the then-existing Borrowing Base. “Owned Intellectual Property” is defined in Section 5.11(a). “Owner” means with respect to any Borrower, each Person having legal or beneficial title to an ownership interest in such Borrower or a right to acquire such an interest. “Patent and Trademark Security Agreement” means each Patent and Trademark Security Agreement now or hereafter executed by a Borrower in favor of the Lender. “Pension Plan” means a pension plan (as defined in Section 3(2) of ERISA) maintained for employees of the Borrower or any ERISA Affiliate and covered by Title IV of ERISA. “Permitted Lien” and “Permitted Liens” are defined in Section 6.3(a). “Person” means any individual, corporation, partnership, joint venture, limited liability company, association, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. “Personal Property Tax Reserve” means, at any time, an amount equal to the difference of (i) the sum, without duplication, of (a) personal property taxes on each Borrower’s assets assessed in prior years, plus (b) one twelfth (1/12) of the total estimated assessment of personal property taxes on each Borrower’s assets for the current calendar year multiplied by the number - 10 - of calendar months or portions thereof, elapsed since the beginning of the current calendar year, minus (ii) any portion of such personal property taxes which have been paid, as evidenced by an official receipt of the relevant taxing authority. “Plan” means an employee benefit plan (as defined in Section 3(3) of ERISA) maintained for employees of a Borrower or any ERISA Affiliate. “Premises” means all locations where each Borrower conducts its business or has any rights of possession, including but not limited to the locations described in Exhibit D attached hereto. “Prime Rate” means at any time the rate of interest most recently announced by the Lender at its principal office as its Prime Rate, with the understanding that the Prime Rate is one of the Lender’s base rates, and serves as the basis upon which effective rates of interest are calculated for those loans making reference thereto, and is evidenced by the recording thereof in such internal publication or publications as the Lender may designate.Each change in the rate of interest shall become effective on the date each Prime Rate change is announced by the Lender. “Real Estate” means MIS’ real property subject to the Mortgage located in Saraland, Alabama. “Real Estate Advance” is defined in Section 2.5. “Real Estate Note” means the Borrowers’ promissory note, payable to the order of the Lender in substantially the form of Exhibit B hereto, as same may be renewed and amended from time to time, and all replacements thereto. “Real Estate Tax Reserve” means, at any time, an amount equal to the difference of (i) the sum, without duplication, of (a) real estate taxes on the Real Estate assessed in prior years, plus (b) one twelfth (1/12) of the total estimated assessment of real estate taxes on the Real Estate for the current calendar year multiplied by the number of calendar months or portions thereof elapsed since the beginning of the current calendar year, minus (ii) any portion of such real estate taxes which have been paid, as evidenced by an official receipt of the relevant taxing authority. “Reportable Event” means a reportable event (as defined in Section 4043 of ERISA), other than an event for which the thirty (30) day notice requirement under ERISA has been waived in regulations issued by the Pension Benefit Guaranty Corporation. “Revolving Advance” is defined in Section 2.1. “Revolving Note” means the Borrowers’ revolving promissory note, payable to the order of the Lender in substantially the form of Exhibit A hereto, as same may be renewed and amended from time to time, and all replacements thereto. “Security Documents” means this Agreement, the Wholesale Lockbox and Collection Account Agreement, the Patent and Trademark Security Agreement, the Mortgage, the Collateral - 11 - Pledge Agreement,and any other document delivered to the Lender from time to time to secure the Indebtedness. “Security Interest” is defined in Section 3.1. “Special Account” means a specified cash collateral account maintained with Lender or another financial institution acceptable to the Lender in connection with Letters of Credit, as contemplated by Section 2.4. “Special Accounts Advance Rate” means up to forty percent (40%), or such lesser rate as the Lender in its sole discretion may deem appropriate from time to time, including, without limitation, in the event the Borrowers hereafter request that the Lender make Advances based on Inventory or Equipment. “Standby Letter of Credit Agreement” means an agreement governing the issuance of standby letters of credit by Lender entered into between a Borrower as applicant and Lender as issuer. “Subordinated Creditor” means each of (i) John Martell, (ii) Strasbourger, Pearson, Tulcin, Wolfee, Inc., as the authorized agent for the holders of certain subordinated Secured Convertible Debentures, (iii) BDeWees, Inc., and XGenIII, Ltd., as former owners of 3D, and (iv) every other Person now or in the future who agrees to subordinate indebtedness of a Borrower held by that Person to the payment of the Indebtedness, in each case on terms acceptable to the Lender in its discretion. “Subordination Agreement” means a subordination agreement executed by a Subordinated Creditor in favor of the Lender and acknowledged by the applicableBorrower. “Subsidiary” means any Person of which more than fifty percent (50%) of the outstanding ownership interests having general voting power under ordinary circumstances to elect a majority of the board of directors or the equivalent of such Person, regardless of whether or not at the time ownership interests of any other class or classes shall have or might have voting power by reason of the happening of any contingency, is at the time directly or indirectly owned by a Borrower, by such Borrower and one or more other Subsidiaries, or by one or more other Subsidiaries. “Target Ledger Balance” means Zero Dollars ($0.00), or such other dollar amount which the parties agree shall be the Target Ledger Balance that is to remain in the Operating Account as of the end of each Business Day. “Termination Date” means the earliest of (i) the Maturity Date, (ii) the date the Borrowers terminate the Credit Facility, or (iii) the date the Lender demands payment of the Indebtedness, following an Event of Default, pursuant to Section 7.2. “Treasury Management Start Date” means, with respect to each Borrower, the date a Lockbox and depository accounts for such Borrower have been established with the Lender and have become fully operational. - 12 - “UCC” means the Uniform Commercial Code in effect in the state designated in this Agreement as the state whose laws shall govern this Agreement, or in any other state whose laws are held to govern this Agreement or any portion of this Agreement. “Unfinanced Capital Expenditures” means Capital Expenditures for which the Borrower has not become indebted to another party or incurred a contractual liability (other than to the Lender). “Unused Amount” is defined in Section 2.8(b). “Wholesale Lockbox and Collection Account Agreement” means each Wholesale Lockbox and Collection Account Agreement by and between one or more Borrowers and the Lender. Section 1.2 Other Definitional Terms; Rules of Interpretation.The words “hereof”, “herein” and “hereunder” and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement.All accounting terms not otherwise defined herein have the meanings assigned to them in accordance with GAAP.All terms defined in the UCC and not otherwise defined herein have the meanings assigned to them in the UCC.References to Articles, Sections, subsections, Exhibits, Schedules and the like, are to Articles, Sections and subsections of, or Exhibits or Schedules attached to, this Agreement unless otherwise expressly provided.The words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”.Unless the context in which used herein otherwise clearly requires, “or” has the inclusive meaning represented by the phrase “and/or”.Defined terms include in the singular number the plural and in the plural number the singular.Reference to any agreement (including the Loan Documents), document or instrument means such agreement, document or instrument as amended or modified and in effect from time to time in accordance with the terms thereof (and, if applicable, in accordance with the terms hereof and the other Loan Documents), except where otherwise explicitly provided, and reference to any promissory note includes any promissory note which is an extension or renewal thereof or a substitute or replacement therefor.Reference to any law, rule, regulation, order, decree, requirement, policy, guideline, directive or interpretation means as amended, modified, codified, replaced or reenacted, in whole or in part, and in effect on the determination date, including rules and regulations promulgated thereunder. ARTICLE II AMOUNT AND TERMS OF THE CREDIT FACILITY Section 2.1 Revolving Advances.The Lender agrees, subject to the terms and conditions of this Agreement, to make advances (“Revolving Advances”) to the Borrowers from time to time from the date that all of the conditions set forth in 4.1 are satisfied (the “Funding Date”) to and until (but not including) the Termination Date in an amount not in excess of the Maximum Line Amount.The Lender shall have no obligation to make a Revolving Advance to the extent that the amount of the requested Revolving Advance exceeds Availability.The Borrowers’ joint and several obligation to pay the Revolving Advances shall be evidenced by the Revolving Note and shall be secured by the Collateral as provided in Article III and the - 13 - Mortgage.Within the limits set forth in this Section 2.1, the Borrower may borrow, prepay pursuant to Section 2.12, and reborrow. Section 2.2 Procedures for Initiating Revolving Advances; the Loan Manager Service.Revolving Advances shall be initiated either (i) manually by the Borrowers pursuant to the procedure set forth in this Section 2.2, or (ii) upon Borrowers’ request and with the Lender’s consent, automatically by the Lender through the Lender’s Loan Manager service, which credits Revolving Advances on an ongoing basis to the Operating Account without the further request of the Borrowers.The Loan Manager service is a service that is offered by the Lender to the Borrowers in the Lender’s sole discretion, and may be terminated by the Lender at any time following reasonable notice to the Borrowers.If the Lender offers to make the Loan Manager service available to the Borrowers, and the Borrowers agree to utilize the Loan Manager service, then the Borrowers hereby authorize and direct the Lender, subject to Availability, to advance funds each Business Day in an amount sufficient to restore the Ledger Balance of the Operating Account to the Target Ledger Balance.If the Loan Manager service is terminated for any reason, by either the Borrowers or the Lender, then it is the responsibility of the Borrowers after termination to initiate Revolving Advances manually from time to time as the Borrowers deem appropriate. The Borrowers shall comply with the following procedures in requesting Revolving Advances: (a) Selection of Interest Rates for Revolving Advances.During any period in which the Borrowers are enrolled in the Loan Manager service, each Revolving Advance may only be funded as a Floating Rate Advance.During any period in which the Borrowers are not enrolled in the Loan Manager service, then each Revolving Advance may be funded as either a Floating Rate Advance or a LIBOR Advance, as the Borrowers shall specify in a request delivered to the Lender conforming to the requirements of Section 2.2(b).Floating Rate Advances and LIBOR Advances may be outstanding at the same time.Each request for a LIBOR Advance shall be in multiples of One Million Dollars ($1,000,000), with a minimum request of at least One Million Dollars ($1,000,000).LIBOR Advances shall not be available during Default Periods. (b) Procedures for Requesting Revolving Advances.If the Borrowers do not utilize the Loan Manager service, the Borrowers shall request each Revolving Advance so that the request is received by the Lender not later than the Cut-off Time on the Business Day,as applicable, on whicha Floating Rate Advance is to be made or the Cut-off Time on the third Business Day preceding the Business Day on which a LIBOR Advance is to be made.Each request that conforms to the terms of this Agreement shall be effective upon receipt by the Lender, shall be in writing or by telephone or telecopy transmission, and shall be confirmed in writing by the Borrowers if so requested by the Lender, by (i) an Officer of the Borrowers, or (ii) a Person designated as the Borrowers’ agent by an Officer of the Borrowers in a writing delivered to the Lender, or (iii) a Person whom the Lender reasonably believes to be an Officer of the Borrowers or such a designated agent, which confirmation shall specify whether the Advance shall be a Floating Rate Advance or a LIBOR Advance and, with respect to any LIBOR Advance, shall specify the principal amount of the LIBOR Advance and the Interest Period applicable thereto.The Borrower shall repay all Revolving Advances even if the Lender does not receive such confirmation and even if the Person requesting a Revolving Advance was not in - 14 - fact authorized to do so.Any request for a Revolving Advance, whether written or telephonic, and whether initiated manually by the Borrowers or automatically through the Borrowers’ utilization of the Lender’s Loan Manager service, shall be deemed to be a representation by the Borrowers that all conditions set forth in Article IV of this Agreement have been satisfied as of the time of the request. (c) Protective Advances by the Lender.The Lender may at any time initiate a Revolving Advance in such amount as the Lender, in its sole discretion, deems necessary to (i) protect its interest as secured party in any Collateral, (ii) purchase Collateral for the Borrowers, or (iii) exercise any other rights granted to it by the Borrowers under this Agreement. (d) Disbursement.During any period in which the Borrowers are not enrolled in the Loan Manager service, the Lender shall disburse the proceeds of the requested Revolving Advance by crediting them to the Borrowers’ Operating Account, unless the Lender and the Borrowers shall agree to another manner of disbursement.If the Borrowers are enrolled in the Lender’s Loan Manager service, the Lender shall disburse the proceeds of each automated Revolving Advance by crediting the Borrowers’ Operating Account.The Lender may also disburse the proceeds of any Revolving Advance that it may initiate under this Section 2.2 by crediting them to the Operating Account or directly to any third Person as the Lender may deem necessary. Section 2.3 Letters of Credit. (a) Issuance of Letters of Credit. The Lender agrees, subject to the terms and conditions of this Agreement, issue, at any time after the Funding Date and prior to the Termination Date, one or more irrevocable standby or documentary letters of credit (each, a “Letter of Credit”) for the Borrowers’ account.The Lender will not issue any Letter of Credit if the face amount of the Letter of Credit to be issued would exceed the lesser of (i) One Million Dollars ($1,000,000), or (ii) Availability.Each Letter of Credit, if any, shall be issued pursuant to a separate L/C Application made by the Borrower.The terms and conditions set forth in each such L/C Application shall supplement the terms and conditions of the Standby Letter of Credit Agreement. (b) Expiry Date.No Letter of Credit shall be issued with an expiry date later than one (1) year from the date of issuance or the Maturity Date in effect as of the date of issuance, whichever is earlier. (c) Conditions Precedent.Any request for issuance of a Letter of Credit shall be deemed to be a representation by the Borrowers that the conditions set forth in Section 4.2 have been satisfied as of the date of the request. (d) Obligation of Reimbursement.If a draft is submitted under a Letter of Credit when the Borrowers are unable, because a Default Period exists or for any other reason, to obtain a Revolving Advance to pay the Obligation of Reimbursement, the Borrowers shall pay to the Lender on demand and in immediately available funds, the amount of the Obligation of Reimbursement together with interest, accrued from the date of the draft until payment in full at the Default Rate.Notwithstanding the Borrowers’ inability to obtain a Revolving Advance for - 15 - any reason, the Lender may, in its sole discretion, make a Revolving Advance in an amount sufficient to discharge any outstanding Obligation of Reimbursement and any accrued but unpaid interest and fees payable with respect to same. Section 2.4 Special Account. If the Credit Facility is terminated for any reason while any Letter of Credit is outstanding, the Borrowers shall thereupon pay the Lender in immediately available funds for deposit in the Special Account an amount equal to the L/C Amount plus any anticipated fees and costs.If the Borrowers fail to promptly make any such payment in the amount required hereunder, then the Lender may make a Revolving Advance against the Credit Facility in an amount sufficient to fulfill this obligation and deposit the proceeds to the Special Account.The Special Account shall be an interest bearing account either maintained with the Lender or with a financial institution acceptable to the Lender.Any interest earned on amounts deposited in the Special Account shall be credited to the Special Account.The Lender may apply amounts on deposit in the Special Account at any time or from time to time to the Indebtedness in the Lender’s sole discretion.The Borrowers may not withdraw any amounts on deposit in the Special Account as long as the Lender maintains a security interest therein.The Lender agrees to transfer any balance in the Special Account to the Borrowers when the Lender is required to release its security interest in the Special Account under applicable law. Section 2.5 Real Estate Advance. (a)The Lender agrees, subject to the terms and conditions of this Agreement, to make a single advance to the Borrowers on the later of the Funding Date or the date the condition in Section 4.1(dd) has been satisfied (the “Real Estate Advance”) in the amount ofOne Million Two Hundred Fifty Thousand Dollars ($1,250,000).The Borrowers’ joint and several obligation to pay the Real Estate Advance shall be evidenced by the Real Estate Note and shall be secured by the Collateral as provided in ArticleIII and the Mortgage. (b) Upon fulfillment of the applicable conditions set forth in ArticleIV, the Lender shall disburse the proceeds of the Real Estate Advance in the manner specified in Section 2.2(d). Section 2.6 Payment of Real Estate Note.The outstanding principal balance of the Real Estate Note shall be due and payable as follows: (a) In equal monthly installments of Ten Thousand Four Hundred Seventeen Dollars ($10,417), beginning on either the first day of the month following the making of the Real Estate Advance if made on or prior to the fifteenth (15th) day of the month or the first day of the second month following the making of the Real Estate Advance if made on or after the sixteenth (16th) of the month, and on the 1st day of each month thereafter, with a final payment of the entire unpaid principal balance of the Real Estate Note, and all unpaid interest accrued thereon, due on January 1, 2018; and (b) If the Lender at any time obtains an appraisal of the Real Estate and the appraisal shows the outstanding principal balance of the Real Estate Note to exceed seventy five percent (75%) of the appraised “as is” market value of the Real Estate, then the Borrowers shall, upon demand by the Lender, make additional monthly principal payments in an amount equal to the amount of such excess divided by twelve (12) months, or, in Lender’s discretion, immediately - 16 - prepay the Real Estate Note in the amount of such excess, together, in each case, with any prepayment fee owed pursuant to Section 2.8. (c) All prepayments of principal with respect to the Real Estate Note shall be applied to the most remote principal installment or installments then unpaid. (d) Notwithstanding the foregoing, on the Termination Date, the Lender may, in its sole discretion, declare the entire unpaid principal balance of the Real Estate Note, and all unpaid interest accrued thereon, to be immediately due and payable. Section 2.7 Interest; Minimum Interest Charge; Default Interest Rate; Application of Payments; Participations; Usury. (a) Interest.Except as provided in Section 2.2, Section 2.7(c) and Section 2.7(f), the principal amount of each Advance shall bear interest at the Floating Rate. (b) Minimum Interest Charge.Notwithstanding any other terms of this Agreement to the contrary, the Borrowers shall pay to the Lender interest of not less than (i) Twenty Five Thousand Dollars ($25,000) per month during the first Loan Year, (ii) Twenty Thousand Dollars ($20,000) per month during the second Loan Year, and (iii) Fifteen Thousand Dollars ($15,000) per month during each Loan Year thereafter (the “Minimum Interest Charge”) during the term of this Agreement, and the Borrowers shall pay any deficiency between the Minimum Interest Charge and the amount of interest otherwise calculated under Section 2.7(a) on the first day of each month and on the Termination Date.When calculating this deficiency, the Default Rate, if applicable, shall be disregarded. As used in this subsection (b), “Loan Year” means each one-year period ending on an anniversary of the Funding Date. (c) Default Interest Rate.At any time during any Default Period or following the Termination Date, in the Lender’s sole discretion and without waiving any of its other rights or remedies, the principal of the Notes shall bear interest at the Default Rate or such lesser rate as the Lender may determine, effective as of the first day of the month in which any Default Period begins through the last day of such Default Period, or any shorter time period that the Lender may determine.The decision of the Lender to impose a rate that is less than the Default Rate or to not impose the Default Rate for the entire duration of the Default Period shall be made by Lender in its sole discretion and shall not be a waiver of any of its other rights and remedies, including its right to retroactively impose the full Default Rate for the entirety of any such Default Period or following the Termination Date. (d) Application of Payments.Payments received in the Lender’s general account shall be applied to the Indebtedness as provided in Section 2.13, but the amount of principal paid shall continue to accrue interest at the applicable rate following application to the Indebtedness through the end of the Business Day thereafter.If the Borrowers have elected to use the Lender’s Ready Remit service, then payments received by wire transfer directly into the Lender’s general account shall be applied to the Indebtedness as provided in Section 2.10, but the amount of principal paid shall continue to accrue interest at the applicable rate following application to the Indebtedness through the end of the Business Day thereafter. - 17 - (e) Participations.If any Person shall acquire a participation in the Advances or the Obligation of Reimbursement, the Borrowers shall be obligated to the Lender to pay the full amount of all interest calculated under this Section 2.7, along with all other fees, charges and other amounts due under this Agreement, regardless if such Person elects to accept interest with respect to its participation at a lower rate than that calculated under this Section 2.7, or otherwise elects to accept less than its prorata share of such fees, charges and other amounts due under this Agreement. (f) Usury.In any event no rate change shall be put into effect which would result in a rate greater than the highest rate permitted by law.Notwithstanding anything to the contrary contained in any Loan Document, all agreements which either now are or which shall become agreements between the Borrowers and the Lender are hereby limited so that in no contingency or event whatsoever shall the total liability for payments in the nature of interest, additional interest and other charges exceed the applicable limits imposed by any applicable usury laws.If any payments in the nature of interest, additional interest and other charges made under any Loan Document are held to be in excess of the limits imposed by any applicable usury laws, it is agreed that any such amount held to be in excess shall be considered payment of principal hereunder, and the indebtedness evidenced hereby shall be reduced by such amount so that the total liability for payments in the nature of interest, additional interest and other charges shall not exceed the applicable limits imposed by any applicable usury laws, in compliance with the desires of the Borrowers and the Lender.This provision shall never be superseded or waived and shall control every other provision of the Loan Documents and all agreements between the Borrowers and the Lender, or their successors and assigns. Section 2.8 Fees. (a) Origination Fee.The Borrowers shall pay the Lender a fully earned and non-refundable origination fee of Ninety Thousand Dollars ($90,000), due and payable upon the execution of this Agreement. (b) Unused Line Fee.For the purposes of this Section 2.8, “Unused Amount” means the Maximum Line Amount reduced by outstanding Revolving Advances.The Borrowers agree to pay to the Lender an unused line fee at the rate of two tenths percent (.20%) per annum on the average daily Unused Amount from the date of this Agreement to and including the Termination Date, due and payable monthly in arrears on the first day of the month and on the Termination Date. (c) Collateral Exam Fees.The Borrowers shall pay the Lender fees in connection with any collateral exams, audits or inspections conducted by or on behalf of the Lender of any Collateral or the Borrowers’ operations or business at the rates established from time to time by the Lender as its collateral exam fees (which fees are currently Nine Hundred Fifty Dollars ($950) per day per collateral examiner), together with all actual out-of-pocket costs and expenses incurred in conducting any such collateral examination or inspection. (d) Collateral Monitoring Service Fees.The Borrowers shall pay the Lender fees in connection with any service conducted by or on behalf of the Lender for purposes of identifying ineligible Collateral, calculating the Borrowing Base, and performing related collateral - 18 - monitoring services at the rates established from time to time by the Lender (which fees currently include an initial set-up fee of Seven Hundred Fifty Dollars ($750) for each receivable agingfor each Borrower that is being monitored, and a monthly fee of Ninety Dollars ($90) for each such aging), together with any out-of-pocket costs and expenses incurred by Lender, which fees shall be due and payable monthly in arrears on the first day of the month and on the Termination Date. (e) Letter of Credit Fees.The Borrowers shall pay to the Lender a fee with respect to each Letter of Credit that has been issued, which shall be calculated on a per diem basis at an annual rate equal to twopercent (2.0%) of the Aggregate Face Amount, from and including the date of issuance of the Letter of Credit until the date that the Letter of Credit terminates or is returned to the Lender, which fee shall be due and payable monthly in arrears on the first day of each month and on the date that the Letter of Credit terminates or is returned to the Lender; provided, however, effective as of the first day of the month in which any Default Period begins through the last day of such Default Period, or any shorter time period that the Lender may determine, in the Lender’s sole discretion and without waiving any of its other rights and remedies, such fee shall increase to fivepercent (5.0%)of the Aggregate Face Amount.The foregoing fee shall be in addition to any other fees, commissions and charges imposed by Lender with respect to such Letter of Credit. (f) Letter of Credit Administrative Fees. The Borrowers shall pay all administrative fees charged by Lender in connection with the honoring of drafts under any Letter of Credit, amendments thereto, transfers thereof and all other activity with respect to the Letters of Credit at the then – current rates published by Lender for such services rendered on behalf of customers of Lender generally. (g) Termination Fees. If (i) the Lender terminates the Credit Facility during a Default Period, or if (ii) the Borrowers terminate the Credit Facility on a date prior to the Maturity Date, then the Borrowers shall pay the Lender as liquidated damages and not as a penalty a termination fee in an amount equal to a percentage of the Maximum Line Amount calculated as follows:(A)two percent (2.0%) if the termination occurs on or before the first anniversary of the Funding Date; (B)one percent (1.0%) if the termination occurs after the first anniversary of the Funding Date, but on or before the second anniversary of the Funding Date; and (C)one half percent (.5%) if the termination occurs after the second anniversary of the Funding Date. (h) Prepayment Fees.The Borrowers may prepay the principal amount of the Real Estate Note at any time, whether voluntarily or by acceleration, subject to the payment of fees as follows:If the Real Estate Note is prepaid for any reason, the Borrowers shall pay to the Lender a prepayment fee in an amount equal to (i)two percent (2.0%) of the amount prepaid, if prepayment occurs on or before the first anniversary of the Funding Date; (ii)one percent (1.0%) of the amount prepaid, if prepayment occurs after the first anniversary of the Funding Date but on or before the second anniversary of the Funding Date; and (iii)one half percent (.50%) of the amount prepaid, if prepayment occurs after the second anniversary of the Funding Date. The Borrowers acknowledge that prepayment may result in Lender incurring additional costs, expenses and/or liabilities, and that it is difficult to ascertain the full extent of such costs, - 19 - expenses and/or liabilities.The Borrowers therefore agree to pay the above-described prepayment fee and agree that said prepayment fee represents a reasonable estimate of the prepayment costs, expenses and/or liabilities of the Lender. (i) Contracted Funds Breakage Fees.The Borrower may prepay the principal amount of the Revolving Note at any time, whether voluntarily or by acceleration, provided, however, that if the principal amount of any LIBOR Advance is prepaid, the Borrower shall pay to the Lender immediately upon demand a contracted funds breakage fee equal to the sum of the discounted monthly differences for each month from the month of prepayment through the month in which such Interest Period matures, calculated as follows for each such month: (i) Determine the amount of interest which would have accrued each month on the amount prepaid at the interest rate applicable to such amount had it remained outstanding until the last day of the applicable Interest Period. (ii) Subtract from the amount determined in (i) above the amount of interest which would have accrued for the same month on the amount prepaid for the remaining term of such Interest Period at LIBOR in effect on the date of prepayment for new loans made for such term in a principal amount equal to the amount prepaid. (iii) If the result obtained in (ii) for any month is greater than zero, discount that difference by LIBOR used in (ii) above. The Borrower acknowledges that a prepayment of the Revolving Note may result in the Lender incurring additional costs, expenses or liabilities, and that it is difficult to ascertain the full extent of such costs, expenses or liabilities.The Borrower therefore agrees to pay the above-described contracted funds breakage fee and agrees that this fee represents a reasonable estimate of the contracted funds breakage costs, and any expenses or liabilities of the Lender. (j) Treasury Management Fees.The Borrowers will pay service fees to the Lender for treasury management services provided to them by the Lender pursuant to the Master Agreement for Treasury Management services (the “Master Treasury Agreement”) entered into among the Borrowers and the Lender, or, if a Master Treasury Agreement has not been entered into, the Borrowers will pay service fees for its use of the Loan Manager service, the Ready Remit service, or any other service that the Lender may provide to the Borrowers under this Agreement or any other agreement entered into by the parties, in the amount prescribed in the Lender’s current service fee schedule. (k) Overadvance Fees.The Borrowers shall pay an Overadvance fee in the amount of One Thousand Dollars ($1,000) for each day during which an Overadvance exists, regardless of how the Overadvance arises or whether or not the Overadvance has been agreed to in advance by the Lender; provided, however, that from the first day of any month during which any Default Rate commences or exists at any time, the daily Overadvance charge (if an Overadvance exists) shall be Two Thousand Dollars ($2,000).The acceptance of payment of an Overadvance fee by the Lender shall not be deemed to constitute either consent to the Overadvance or the waiver of the resulting Event of Default, unless the Lender specifically consents to the Overadvance in writing that waives the Event of Default on whatever conditions the Lender deems appropriate. - 20 - (l) Other Fees and Charges.The Lender may from time to time impose additional fees and charges as consideration for Advances made in excess of Availability or for other events that constitute an Event of Default or a Default hereunder, including fees and charges for the administration of Collateral by the Lender, and fees and charges for the late delivery of reports, which may be assessed in the Lender’s sole discretion on either an hourly, periodic, or flat fee basis, and in lieu of or in addition to imposing interest at the Default Rate. Section 2.9 Time for Interest Payments; Payment on Non-Business Days; Computation of Interest and Fees. (a) Time For Interest Payments.Accrued and unpaid interest shall be due and payable on the first day of each month and on the Termination Date (each an “Interest Payment Date”), or if any such day is not a Business Day, on the next succeeding Business Day. Interest will accrue from the most recent date to which interest has been paid or, if no interest has been paid, from the date of advance to the Interest Payment Date.If an Interest Payment Date is not a Business Day, payment shall be made on the next succeeding Business Day. (b) Payment on Non-Business Days.Whenever any payment to be made hereunder shall be stated to be due on a day which is not a Business Day, such payment may be made on the next succeeding Business Day, and such extension of time shall in such case be included in the computation of interest on the Advances or the fees hereunder, as the case may be. (c) Computation of Interest and Fees.Interest accruing on the outstanding principal balance of the Advances and fees hereunder outstanding from time to time shall be computed on the basis of actual number of days elapsed in a year of three hundred sixty (360) days. Section 2.10 Lockbox; Collateral Account; Application of Payments. (a) Treasury Management Start Date.With respect to each Borrower, until the Treasury Management Start Date has occurred for such Borrower, such Borrower shall continue to use its currently existing lockbox and treasury management services with its current service providers; provided, that collections are forwarded to the Lender for application to payment of the Indebtedness upon terms and conditions acceptable to the Lender.The Borrowers agree to cooperate with the Lender to establish each Lockbox, the Collateral Account and other depository accounts with the Lender, and, in any event, the Treasury Management Start Date for each of MIS, Magnetech, Martell, HK, MPS, Ideal and 3D shall occur by not later than 21, 2008. (b) Lockbox; Collateral Account; Ready RemitSMService.Upon the occurrence of the applicable Treasury Management Start Date and thereafter during the term hereof, each Borrower shall instruct all account debtors to pay Accounts owed to such Borrower as follows: (i) All payments by check shall be sent directly to the applicable Lockbox; and (ii) All payments by wire transfer or ACH shall be sent to the Collateral Account, unless the Lender and Borrowers have agreed that the Borrowers may use the - 21 - Lender’s Ready Remit service, in which case the Borrowers shall instruct account debtors originating wire transfers for payment purposes to use the payment identification code assigned by the Lender to the Borrowers, which will cause such payments to be received directly into the Lender’s general account. If, notwithstanding such instructions, the Borrowers receive any payments directly, the Borrowers shall promptly deposit such payments directly into the Collateral Account.The Borrowers shall also deposit all other cash proceeds of Collateral regardless of source or nature directly into the Collateral Account.Until so deposited, the Borrowers shall hold all such payments and cash proceeds in trust for and as the property of the Lender shall not commingle such property with any of its other funds or property.All deposits in the Collateral Account shall constitute proceeds of Collateral and shall not constitute payment of the Indebtedness. (c) Application of Payments to the Borrowers’ Indebtedness. (i) Checks, ACH deposits and wire transfers to the Collateral Account shall be processed in accordance with the terms of the Wholesale Lockbox and Collateral Account Agreement, and the collected funds then transferred to the Lender’s general account, where they will be applied to the Indebtedness on the Business Day of receipt in the Lender’s general account. (ii) Wire transfers received in the Lender’s general account pursuant to the Ready Remit service shall be applied to the Indebtedness on the Business Day of receipt, if received no later than 12:30 p.m. Central Time, or the next Business Day if received after 12:30 p.m. Central Time. Section 2.11 Maturity Date.Unless terminated (i) by the Lender on the Maturity Date or pursuant to Section 7.2 or (ii) by the Borrowers pursuant to Section 2.12, the Credit Facility shall remain in effect until the Original Maturity Date and, thereafter, shall automatically renew for successive one year periods (the Original Maturity Date and each anniversary thereof which is at the end of any one year period in which the Credit Facility has been automatically renewed is herein referred to as a “Maturity Date”). Section 2.12 Voluntary Prepayment; Termination of the Credit Facility by the Borrowers. Except as otherwise provided herein, the Borrowers may prepay the Advances in whole at any time or from time to time in part.The Borrowers may terminate the Credit Facility at any time if the (i)give the Lender at least thirty (30) days advance written notice prior to the proposed Termination Date, and (ii)pay the Lender applicable termination and prepayment fees and contracted funds breakage fees in accordance with Sections 2.9(g), 2.9(h) and 2.9(i).If the Borrowers terminate the Credit Facility, all Indebtedness shall be immediately due and payable, and if the Borrowers give the Lender less than the required thirty (30) days advance written notice, then the interest rate applicable to borrowings evidenced by Revolving Note shall be the Default Rate for the period of time commencing thirty (30) days prior to the proposed Termination Date through the date that the Lender actually receives such written notice. If the Borrowers do not wish the Lender to consider renewal of the Credit Facility on the next Maturity Date, then the Borrowers shall give the Lender at least thirty (30) days written notice prior to the Maturity Date that it will not be requesting renewal. If the Borrowers fail to give the Lender such - 22 - timely notice, then the interest rate applicable to borrowings evidenced by the Revolving Note shall be the Default Rate for the period of time commencing thirty (30) days prior to the Maturity Date through the date that the Lender actually receives such written notice. Section 2.13 Mandatory Prepayment.Without notice or demand, unless the Lender shall otherwise consent in a written agreement that sets forth the terms and conditions which the Lender in its discretion may deem appropriate, including, without limitation, the payment of an Overadvance fee, if an Overadvance shall at any time exist with respect to the Credit Facility, then the Borrowers shall (i)first, immediately prepay the Revolving Advances to the extent necessary to eliminate such excess; and (ii)if prepayment in full of the Revolving Advances is insufficient to eliminate such excess (due, for example, to the L/C Amount), pay to the Lender in immediately available funds for deposit in the Special Account an amount equal to the remaining excess.Any voluntary or mandatory payment received by the Lender under this Agreement may be applied to the Indebtedness, in such order and in such amounts as the Lender in its sole discretion may determine from time to time. Section 2.14 Revolving Advances to Pay Indebtedness.Notwithstanding the terms of Section 2.1, the Lender may, in its discretion at any time or from time to time, without the Borrowers’ request and even if the conditions set forth in Section 4.2 would not be satisfied, make a Revolving Advance in an amount equal to the portion of the Indebtedness from time to time due and payable. Section 2.15 Use of Proceeds.The Borrowers shall use the proceeds of the initial Advances to repay outstanding indebtedness, if any, to MFB Financial and to finance the acquisition of the stock of AMP, and thereafter the proceeds of Advances and each Letter of Credit shall be used for ordinary working capital purposes and other proper business purposes to the extent permitted hereunder. Section 2.16 Liability Records.The Lender may maintain from time to time, at its discretion, records as to the Indebtedness.All entries made on any such record shall be presumed correct until the Borrowers establish the contrary.Upon the Lender’s demand, the Borrowers will admit and certify in writing the exact principal balance of the Indebtedness that the Borrowers then assert to be outstanding.Any billing statement or accounting rendered by the Lender shall be conclusive and fully binding on the Borrowers unless the Borrowers give the Lender specific written notice of exception within thirty (30) days after receipt. ARTICLE III SECURITY INTEREST; OCCUPANCY; SETOFF Section 3.1 Grant of Security Interest. Each Borrower hereby pledges, assigns and grants to the Lender, a lien and security interest (collectively referred to as the “Security Interest”) in the Collateral, as security for the payment and performance of: (a) all present and future Indebtedness of the Borrowers to the Lender; (b) all obligations of the Borrowers and rights of the Lender under this Agreement; and (c) all present and future obligations of each of the Borrowers to the Lender of other kinds. Upon request by the Lender, each Borrower will - 23 - grant to the Lender, a security interest in all commercial tort claims that such Borrower may have against any Person. Section 3.2 Notification of Account Debtors and Other Obligors.The Lender may at any time a Default Period then exists notify any account debtor or other Person obligated to pay the amount due that such right to payment has been assigned or transferred to the Lender for security and shall be paid directly to the Lender.The Borrowers will join in giving such notice if the Lender so requests.At any time after the Borrowers or the Lender gives such notice to an account debtor or other obligor, the Lender may, but need not, in the Lender’s name or in a Borrower’s name, demand, sue for, collect or receive any money or property at any time payable or receivable on account of, or securing, any such right to payment, or grant any extension to, make any compromise or settlement with or otherwise agree to waive, modify, amend or change the obligations (including collateral obligations) of any such account debtor or other obligor.The Lender may, in the Lender’s name or in a Borrower’s name, as suchBorrower’s agent and attorney-in-fact, notify the United States Postal Service to change the address for delivery of such Borrower’s mail to any address designated by the Lender, otherwise intercept such Borrower’s mail, and receive, open and dispose of such Borrower’s mail, applying all Collateral as permitted under this Agreement and holding all other mail for such Borrower’s account or forwarding such mail to such Borrower’s last known address. Section 3.3 Assignment of Insurance.As additional security for the payment and performance of the Indebtedness, each Borrower hereby assigns to the Lender any and all monies (including proceeds of insurance and refunds of unearned premiums) due or to become due under, and all other rights of such Borrower with respect to, any and all policies of insurance now or at any time hereafter covering the Collateral or any evidence thereof or any business records or valuable papers pertaining thereto, and each Borrower hereby directs the issuer of any such policy to pay all such monies directly to the Lender.At any time, whether or not a Default Period then exists, the Lender may (but need not), in the Lender’s name or in a Borrower’s name, execute and deliver proof of claim, receive all such monies, endorse checks and other instruments representing payment of such monies, and adjust, litigate, compromise or release any claim against the issuer of any such policy.Any monies received as payment for any loss under any insurance policy mentioned above (other than liability insurance policies) or as payment of any award or compensation for condemnation or taking by eminent domain, shall be paid over to the Lender to be applied, at the option of the Lender, either to the prepayment of the Indebtedness or shall be disbursed to the Borrowers under staged payment terms reasonably satisfactory to the Lender for application to the cost of repairs, replacements, or restorations.Any such repairs, replacements, or restorations shall be effected with reasonable promptness and shall be of value at least equal to the value of the items or property destroyed prior to such damage or destruction. Section 3.4 Occupancy. (a) Right to Possession Upon Default.Each Borrower hereby irrevocably grants to the Lender the right to take exclusive possession of the Premises at any time during a Default Period without notice or consent. - 24 - (b) Lender’s Use of Premises.The Lender may use the Premises only to hold, process, manufacture, sell, use, store, liquidate, realize upon or otherwise dispose of goods that are Collateral and for other purposes that the Lender may in good faith deem to be related or incidental purposes. (c) Termination of Occupancy.The Lender’s right to hold the Premises shall cease and terminate upon the earlier of (i)payment in full and discharge of all Indebtedness and termination of the Credit Facility, and (ii)final sale or disposition of all goods constituting Collateral and delivery of all such goods to purchasers. (d) No Obligation.The Lender shall not be obligated to pay or account for any rent or other compensation for the possession, occupancy or use of any of the Premises; provided, however, that if the Lender does pay or account for any rent or other compensation for the possession, occupancy or use of any of the Premises, the Borrowers shall reimburse the Lender promptly for the full amount thereof.In addition, the Borrowers will pay, or reimburse the Lender for, all taxes, fees, duties, imposts, charges and expenses at any time incurred by or imposed upon the Lender by reason of the execution, delivery, existence, recordation, performance or enforcement of this Agreement or the provisions of this Section 3.4. Section 3.5 License.Without limiting the generality of any other Security Document, each Borrower hereby grants to the Lender a non-exclusive, worldwide and royalty-free license to use or otherwise exploit all Intellectual Property Rights of such Borrower for the purpose of:(a) completing the manufacture of any in-process materials during any Default Period so that such materials become saleable Inventory, all in accordance with the same quality standards previously adopted by such Borrower for its own manufacturing and subject to such Borrower’s reasonable exercise of quality control; and (b)selling, leasing or otherwise disposing of any or all Collateral during any Default Period. Section 3.6 Financing Statement.Each Borrower authorizes the Lender to file from time to time, such financing statements against collateral described as “all personal property” or “all assets” or describing specific items of collateral including commercial tort claims as the Lender deems necessary or useful to perfect the Security Interest.All financing statements filed before the date hereof to perfect the Security Interest were authorized by the Borrowers and are hereby re-authorized.A carbon, photographic or other reproduction of this Agreement or of any financing statements signed by a Borrower is sufficient as a financing statement and may be filed as a financing statement in any state to perfect the security interests granted hereby.For this purpose, the Borrowers represent and warrant that the information set forth on Schedule 3.6 is true and correct. Section 3.7 Setoff.The Lender may at any time or from time to time, at its sole discretion and without demand and without notice to anyone, setoff any liability owed to a Borrower by the Lender, whether or not due, against any Indebtedness, whether or not due.In addition, each other Person holding a participating interest in any Indebtedness shall have the right to appropriate or setoff any deposit or other liability then owed by such Person to a Borrower, whether or not due, and apply the same to the payment of said participating interest, as fully as if such Person had lent directly to a Borrower the amount of such participating interest. - 25 - Section 3.8 Collateral. This Agreement does not contemplate a sale of accounts, contract rights or chattel paper, and, as provided by law, the Borrowers are entitled to any surplus and shall remain liable for any deficiency. The Lender’s duty of care with respect to Collateral in its possession (as imposed by law) shall be deemed fulfilled if it exercises reasonable care in physically keeping such Collateral, or in the case of Collateral in the custody or possession of a bailee or other third Person, exercises reasonable care in the selection of the bailee or other third Person, and the Lender need not otherwise preserve, protect, insure or care for any Collateral.The Lender shall not be obligated to preserve any rights any Borrower may have against prior parties, to realize on the Collateral at all or in any particular manner or order or to apply any cash proceeds of the Collateral in any particular order of application.The Lender has no obligation to clean-up or otherwise prepare the Collateral for sale.Each Borrower waives any right it may have to require the Lender to pursue any third Person for any of the Indebtedness. ARTICLE IV CONDITIONS OF LENDING Section 4.1 Conditions Precedent to the Initial Advances and Letter of Credit.The Lender’s obligation to make the initial Advances or to issue any Letters of Credit shall be subject to the condition precedent that the Lender shall have received all of the following, each properly executed by the appropriate party and in form and substance satisfactory to the Lender: (a) This Agreement. (b) The Notes. (c) A Standby Letter of Credit Agreement, and L/C Application for each Letter of Credit that a Borrower wishes to have issued thereunder. (d) A true and correct copy of any and all leases pursuant to which a Borrower is leasing the Premises, together with a landlord’s disclaimer and consent with respect to each such lease. (e) A true and correct copy of any and all mortgages pursuant to which a Borrower has mortgaged the Premises, together with a mortgagee’s disclaimer and consent with respect to each such mortgage. (f) A true and correct copy of any and all agreements pursuant to which a Borrower’s property is in the possession of any Person other than such Borrower, together with, in the case of any goods held by such Person for resale, (i)a consignee’s acknowledgment and waiver of Liens, (ii)UCC financing statements sufficient to protect such Borrower’s and the Lender’s interests in such goods, and (iii)UCC searches showing that no other secured party has filed a financing statement against such Person and covering property similar to such Borrower’s other than such Borrower, or if there exists any such secured party, evidence that each such secured party has received notice from such Borrower and the Lender sufficient to protect such Borrower’s and the Lender’s interests in such Borrower’s goods from any claim by such secured party. - 26 - (g) An acknowledgment and waiver of Liens from each warehouse in which a Borrower is storing Inventory. (h) A true and correct copy of any and all agreements pursuant to which a Borrower’s property is in the possession of any Person other than such Borrower, together with, (i)an acknowledgment and waiver of Liens from each subcontractor who has possession of such Borrower’s goods from time to time, (ii)UCC financing statements sufficient to protect such Borrower’s and the Lender’s interests in such goods, and (iii)UCC searches showing that no other secured party has filed a financing statement covering such Person’s property other than such Borrower, or if there exists any such secured party, evidence that each such secured party has received notice from such Borrower and the Lender sufficient to protect such Borrower’s and the Lender’s interests in such Borrower’s goods from any claim by such secured party. (i) A Wholesale Lockbox and Collection Account Agreement with respect to the Borrowers. (j) An agreement with MFB Financial in respect of lockbox receipts of certain Borrowers to be forwarded to the Lender from and after the Funding Date. (k) A Patent and Trademark Security Agreement from each applicable Borrower. (l) The Collateral Pledge Agreement of MISCOR, together with original certificates evidencing its ownership interest in each of the other Borrowers, to the extent applicable, together with stock powers duly executed in blank. (m)
